DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
3U.S.C. 112(a) or pre-AIA  3U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 3U.S.C. 112(a) or pre-AIA  3U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
There are spacing errors all throughout the specification.

Claim Objections
Claims 1 – 20 are objected to because of the following informalities:  
Claims 1 – 20 have many spacing errors.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 8, 11 – 13, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell (US 5,306,006).  
Regarding independent claim 1, Bell teaches a method for generating images, the method comprising: 
receiving a word comprising language characters (column 6, lines 20 – 23: receiving the word “Love”); 
processing each of the characters in the word into visual elements (column 6, lines 24 – 48 and Figures 16 – 19: each letter of the word “Love” is processed together one at a time into making the shape of a heart); and 
generating an image using the visual elements of the characters (column 6, lines 20 – 23 and Figures 16 – 19: the word "Love" can be worked into a heart shape through steps that adjust both the letters and the chosen shape to achieve a pleasing design).

Regarding dependent claim 2, Bell teaches wherein the step of processing further comprises: 
parsing the word into individual characters (column 6, lines 24 – 48 and Figures 16 – 19: each letter of the word “Love” is processed together one at a time into making the shape of a heart);
determining one or more image elements that depict each of the individual characters (column 6, lines 24 – 48 and Figures 16 – 19: for example, the letter “o” is shaped and scaled); and


Regarding dependent claim 7, Bell teaches wherein the step of generating the image further comprises: optimizing features of the visual elements to form the image (column 4, lines 41 – 52: the sum of the areas of the letters can be compared with the area of the shape and the letters enlarged or reduced accordingly).

Regarding dependent claim 8, Bell teaches wherein the features of the visual elements includes size (column 4, lines 41 – 52: the sum of the areas of the letters can be compared with the area of the shape and the letters enlarged or reduced accordingly), orientation (Figures 16 – 19: letters of “Love” are rotated to fit in a shape of a heart), and position (column 4, lines 13 – 24: portions of the perimeters of letters not falling on the perimeter of the selected overall shape will also be portions of the perimeters of other such letters).

Regarding dependent claim 11, Bell teaches wherein the word is visually encoded in the generated image (Figures 16 – 19).

Regarding dependent claim 12, Bell teaches wherein the generated image is comprised solely of the visual elements of the language characters (Figures 16 – 19). 



Regarding claims 15 and 18, claims 15 and 18 are similar in scope as to claim 1, thus the rejections for claim 1 hereinabove are applicable to claims 15 and 18.  Bell teaches a system for generating images, the system comprising: a processor (column 4, lines 51 – 52: a computer running a drawing program).  Bell teaches a non-transitory computer readable medium having stored thereon a set of computer readable instructions that when executed by at least one processor, causes the processor to generate an image (column 4, lines 51 – 52: a computer running a drawing program).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US 5,306,006) in view of Now you see ArT (“NysA”, https://www.youtube.com/watch?v=9Ztycgu9T_A, Jun 28, 2018).  
Regarding dependent claim 3, Bell does not expressly disclose wherein the step of determining further comprises: evaluating each of the one or more image elements of the individual characters to determine suitability for one or more facial features; and assigning a corresponding weight, however Bell does disclose to obtain the area- or space-filling feature of the current invention, portions of the perimeters of letters not falling on the perimeter of the selected overall shape will also be portions of the perimeters of other such letters, and portions of the perimeters of some letters will also be portions of the perimeter of the selected overall shape (column 4, lines 13 – 24).  NvsA discloses using the letters “A”, “B”, and “C” to draw an outline of face of a head, wherein “A” is used to depict an eye, “B” is used to depict a mouth, and “C” is used to depict a nose (0:21 - 0:37).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the 

Regarding dependent claim 4, the combination of Bell’s and NvsA’s system teaches wherein the corresponding weight is a defined scale that determines prioritization of letters (Bell, column 4, lines 25 – 34: that one letter is worked in at a time and it is only when the bordering letter(s) have been worked in that all the requirements or attributes a worked-in letter should have are determined).

Regarding dependent claim 9, Bell does not expressly disclose wherein the generated image depicts a human face.  NvsA discloses using the letters “A”, “B”, and “C” to draw a face of a head, wherein “A” is used to depict an eye, “B” is used to depict a mouth, and “C” is used to depict a nose (0:21 - 0:37).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Bell's system to achieve a predictable result of predicating a selected overall shape, as taught by Bell, to utilize a shape of a head or a face and to try various words, such as “FACE”, which NvsA have taught the letters “A” and “C” can be drawn as a shape of a head with a face, and to try a finite number of combinations of using the letters “F”, “A”, “C”, and “E” and a finite 

Regarding dependent claim 10, Bell does not expressly disclose wherein features of the human face are assigned and depicted using the visual elements of the language characters.  NvsA discloses using the letters “A”, “B”, and “C” to draw a face of a head, wherein “A” is used to depict an eye, “B” is used to depict a mouth, and “C” is used to depict a nose (0:21 - 0:37).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Bell's system to achieve a predictable result of predicating a selected overall shape, as taught by Bell, to utilize a shape of a head or a face and to try various words, such as “FACE”, which NvsA have taught the letters “A” and “C” can be depicted as an eye and a nose, respectively, and to try a finite number of combinations of using the letters “F”, “A”, “C”, and “E” and a finite numbers of facial features to assign said letters to at least on facial features to achieve a drawing of a selected overall shape of a head with a face, and the result would have been predictable.  

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US 5,306,006) in view of Now you see ArT (“NysA”, https://www.youtube.com/watch?v=9Ztycgu9T_A, Jun 28, 2018) and Official Notice.  
Regarding dependent claim 5, Bell does not expressly disclose determining if two or more of the image elements of the individual letters are assigned the same weight for one facial feature, however Bell does disclose to obtain the area- or space-filling feature of the current invention, portions of the perimeters of letters not falling on the perimeter of the selected overall .  

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US 5,306,006) in view of Now you see ArT (“NysA”, https://www.youtube.com/watch?v=9Ztycgu9T_A, Jun 28, 2018) and Official Notice.  
Regarding dependent claim 6, Bell does not expressly disclose re-evaluating at least one of the two or more image elements of the individual letters for a lesser weighted facial feature, however Bell does disclose other combinations and arrangements of letters and their properties .  

Claims 14, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US 5,306,006) in view of Official Notice.  
Regarding dependent claim 14, Bell does not expressly disclose outputting the generated image to a remote device, however Bell does disclose a computer (column 4, lines 51 – 52).  Examiner takes Official Notice that the concept of a mobile device can perform tasks/functions that is done on a computer.  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Bell's system to achieve a predictable result of utilizing a remote device for performing the tasks/functions as claimed by replacing the computer as taught by Bell with a remote device, and the result would have been predictable.  

.  

Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US 5,306,006) in view of Official Notice.  
Regarding dependent claim 16, Bell does not expressly disclose wherein the processor is an artificial intelligence (AI) processor.  Examiner takes Official Notice that the concept of machine learning, artificial intelligence, and GAN and the advantage of automation are well known and expected in the art.  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Bell's system to utilize one of many machine learning techniques to size, orientate, and position letters in the words to fit a desired shape.  One would be motivated to do so because this would help provide real-time automation that would be faster and more efficient than a human interaction.  

Regarding claim 19, claim 19 are similar in scope as to claim 16, thus the rejections for claim 16 hereinabove are applicable to claim 19.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078. The examiner can normally be reached 11AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612